Title: To Thomas Jefferson from Robert Smith, 7 December 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy Dep 7 Decr. 1804
                  
                  There are eight gun boats now building for the maintenance of which no appropriation has as yet been required—;If they should be put in commission with the number of officers & men necessary in time of war, we shall require for their maintenance during the year, 1805, the following appropriations,
                  
                     
                        
                        
                        45,324
                        doll’s
                        cts.
                     
                     
                        
                           5665
                        
                        
                        For pay & subsistence of the officers & pay of the seamen
                        51528.
                        
                     
                     
                        
                        
                        For provisions—we shall require no appropriation for the year 1805—Our general estimate for provisions for the year 1805. will be sufficient to cover this expense.
                        
                        
                     
                     
                        
                           250
                        
                        
                        For medicine & hospital stores
                        2000.
                        
                     
                     
                        
                           750
                        
                        
                        For contingt. account including repairs
                        6000.
                        
                     
                     
                        
                           1068
                        
                        
                        For pay of Marines
                        8544.
                        
                     
                     
                        
                           360
                        
                        
                        For clothing for marines
                        2880
                        
                     
                     
                        
                           
                              72
                           
                        
                        
                        For contingent account m corps
                        
                           576
                        
                        
                     
                     
                        
                           8165. 
                        
                           D. each
                        
                        
                        
                           $71528.
                        
                        
                     
                  
                  If these eight gun boats should act in one division we shall only require for “pay & subsistence” the sum of 45324—because in that case there would be no occasion for a surgeon & a purser to each gun boat—one surgeon with 2 surgeon’s mates, & one Purser, with a steward for each gun boat, would be sufficient for the whole—The saving by this arrangement would be $6204 annually—which would reduce the whole sum required for the maintenance of these 8 gun boats from $71528, to $65324. 
                  I have the honor to be, with great respect, sir, yr. mo ob. servt.
                  
                     Rt Smith 
                     
                  
                       
                  [Text in italics in Thomas Jefferson’s hand]
               